Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 1 of 10 PageID #: 443




                                 - Page 17 of 34 -
'; ~ \N (/{\~ ~, ~VV\W<(/
   Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 2 of 10 PageID #: 444



~- ~{.{'i,,"' ~, ~4:6~ CR:~, ~, ~ ".\--'&-~ rtJ-<-1011)
S,u \)~<c\-1 b,-1,b\N v, ~"'D'1 }._; J-o -<.v---1'.l ODU--"°'S\0,\ -Xi\0
\Uc_', ~ 1 f',,_~ ~~l                    J-od-0

~~~ ~~A-lA"'~~
      ~ \ W<_ \:'~ ~\)            c,__   ~~ ~ R           r et (l, lb,,;}   I   "?,fo   ~(k,~
~ ~w-,'\,<; 1, MS. \;r ~ C..~v-e:--e_i\.~           (IL\e_ •



      w o<'.ej~~
      ~
       [\A,,     <;:, '   ~.\6,\j)) ~ '>e 1 ~ ~~




                                 - Page 18 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 3 of 10 PageID #: 445


                          UNITED STATES DISTRICT COURT
                            SOUIHERN DISTRICT OF IN"JIANA
                                TERRE HAUTE DIVISION

     Martin S. Gottesfeld, pro se,
               Petitioner,
                   v.                    No.: 2:20-cv-00012-JRS-MJD
     B. Lammer, Warden of
     1he FCI Terre Haute, Indiana,
               Res ondent.
                REQUESTS FOR ADMISSIONS (FED. R. CIV. P. 36) SET 2
    To: B. Lammer
        Warden of 1he FCI Terre Haute, Indiana
        4200 Bureau Road North
        Terre Haute, IN 47802
         The petitioner in the above-captioned case hereby requests that you
    admit, under oath and under the penalty of perjury, to ALL of the following
    matters within thirty (30) <;lays of this request for the urposes of the above-
    captioned proceeding as required by Fed. R. Civ. P. 36 a 3 and Fed. R. Civ.
    P. 36~b). Please see also Houston v. Lac ,       U.S.         8). This request
    is ma e pursuant to Fed. R. Civ. P. 3, Fed. R. Civ. P. 5(b)£2)(A), Fed. R.
    Civ. P. S(b) 2) B ii), Fed. R. Civ. P. 26(a)(1)(B)(iv), Fe • R. Civ. P.
       a      , Fed. R. Civ. P. 26(d)(1), Fed. R. Civ. P. 26(f)(f), and Fed. R. Civ.
    P. 36, Which establishes the exempt status of this proceeding.
          Your responses hereto, if any, shall and will be signed by you personally
    as so required by Fed. R. Civ. P. 26(g). Your responses shall and will be used
    as the petitioner in the abOve-captioned case deems in his sole discretion
    necessary and proper in both the above-captioned case and any other legal
    proceeding, whether judicial or extrajudicial. If you choose to add to these
    affirmative admissions, or to supplement or to deny these affirmative
    admissions, you must do so within the thirty (30) days allocated by Fed. R.
    Civ. P. 36(a) 3 • Otherwise, each and every matter set forth herein shall be
    automat1ca y eemed to be admitted and stipulated-to by you and firmly
    established against you. Be so advised. You should attach additional pages
    hereto if more space is required for your response.
          Request Number 1: Admit pursuant to Fed. R. Civ. P. 36(a 1) B) Fed. R.
    Civ. P. 36(a)(2), Fed. R. Civ. P. 36(a~( , an Fe • R. C1v. •            that
    Attachffient 1 hereto is an authentic an genuine true copy of an inmate request
    to staff subnitted by the petitioner pursuant to 28 C.F.R. § 542.13(a) and 42
    u.s.c. § 1997e(a) on Wednesday, November 27th, 2019, mentioning explicitly his
    pending direct appeals.
          Response:
         Request Number 2: Admit that after you and your agents received
    Attachment 1 hereto, you, collectively, gave cell 49 described therein to
    another prisoner who asked for it after the petitioner so as to deny the
    petitioner's more-timely request for retaliatory reasons.
         Response:
         Request Number 3: Admit pursuant to Fed. R. Civ. P. 36(a)(1)(B), Fed. R.

                                   - Page 1 of 8 -
                                 - Page 19 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 4 of 10 PageID #: 446


   Civ. P. 36(a)(2), Fed. R. Civ. P. 36(a)(3), and Fed. R. Civ. P. 36(b) that
   Attachment 2 hereto is an authentic and genuine true copy of an inmate request
   to staff su&nitted by the petitioner pursuant to 28 C.F.R. § 542.13(a) and 42
   u.s.c. § 1997e a) on Friday, December 6th, 2019, mentioning e~licitly his~
   pen 1ng 1rect appeals.
        Response:
        Request Number 4: Admit that after you and your agents received
   Attachment 2 hereto, you, collectively, moved the petitioner not to cell 49,
   but to the FCI Terre Haute CMU special-housing unit (SHU) on the next business
   day, as outlined in the instant petition, for the explicit purposes of
   retaliating against his litigation and sabotaging his pending direct appeals.
        Response:
         Request Number 5: Admit that once you and your agents collectively moved
    the petitioner to the FCI Terre Haute CMU SHU, you collectively and contrary
    to your standard practices, packed out his cell the next business day and then
    gave away that cell to another prisoner so as to prevent the petitioner from
    moving back to his original cell when he left the SHU.
         Response:
         Request Number 6: Admit that after the first prisoner that you and your
    agents placed in the petitioner's original cell moved out, while the
    petitioner was still in the FCI Terre Haute CMU SHU, you then moved another
    prisoner into the petitioner's original cell so as to preserve your original
    retaliatory plan to deny the petitioner both the cell he had requested and the
    cell in which he was originally.
         Response:
         Request Number 7: Admit that when you and your agents collectively ·· ''"
    removed the petitioner from the FCI Terre Haute CMU SHU, you placed him in a
    signif icantly-less-desireable cell than he originally inhabited and from which
    another innate was removed after complaining to you about asbestos therein.
         Response:
         Request Number 8: Admit pursuant to Fed. R. Civ. P. 36(a)(1)(B) Fed. R.
    Civ. P. 36(a)(2), Fed. R. Civ. P. 36(a~(3}, and Fect. R. Civ. P. 36(15~ that
    Attachffient 3 hereto 1s an authentic an genuine true copy of an inmate request
    to staff su&nitted by the petitioner--but not subnitted by him pursuant to 28
    C.F.R. § 542.13(a)-~on Monday February 3rd, 2020.                            ~
          Response:
         Request Number 9: Admit that when you and your agents collectively read
    Attachment 3 hereto, you, collectively, gave cell 54 away to a brand new CMU
    prisoner with nearly a year less of seniority in the unit than the petitioner,
    again so as to deprive the petitioner of what you commonly and customarily
    would provide to another prisoner but won't provide to him in order to
    retaliate against him and deter his ongoing litigation, and that you in fact
    gave away cell 54 the very next day after receiving the petitioner's request,
    i.e. on WednesdayI·°February 5th, 2020.
         Response:
         Request Number 10: Admit that you and your agents collectively made a
    material misrepresentation to 1he Honorable U.S. District Court for 1he
    Southern District of Indiana when you led 1he Court to believe falsely that

                                   - Page 2 of 8 -
                                 - Page 20 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 5 of 10 PageID #: 447


    the FCI Terre Haute legal de~rtment was too busy to provide a declarant in
    the case of Hill v. Lamer[sic], 19-cv-00508-JRS-DLP (S.D. Ind.).
         Response:
        Request Number 11: Admit that in reality, you and your agents
   collectively were biding for time when you made the above misrepresentation to
   The Court so that you could transfer the petitioner in that other case to a
   special-management unit (SMU) in another district and thereby defeat 'Ihe
   Court's jurisdiction and dodge adjudication of the merits of that other
   petition, as detailed in the instant petition.
        Response:
        Request Number 12: Admit that you and your agents conspire to place the
   instant petitioner in unconstitutional solitary confinement again in the
   future as part of your ongoing RICO scheme and in retaliation for his
   continued exercises of his Constitutional rights.
        Response:
         Request Number 13: Admit that "Prisoners have a constitutional right of
    access to the courts that, by necessity, includes the right to pursue the
    administrative remedies that must be exhausted before a prisoner can seek
    relief in court," DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000).
         Response:
         Request Number 14: Admit that, "a prisoner cannot be disciplined in any
    manner for making a reasonable attempt to exercise" the right of access to the
    courts, Sellers v. Beto, 345 F. Supp. 499, 501 (S.D. Tex. 1972), adopted by
    Morales v. Schiriidt, 489 F.2d 1335, 1339 n. 6 (7th Cir. 1973).
         Response:
         Request Number 15: Admit that the demand to which the instant petition
    refers at page six paragraph 21 (herein "the demand") constitutes a reasonable
    attempt by the petitioner to exercise his Constitutional right of access to
    the courts.
         Response:
         Request Number 16: Admit that you punished the petitioner for his
    above-stated reasonable attempt to exercise his Constitutional right of access
    to the courts via the demand.
         Response:
         Request Number 17: Admit that the petitioner had "a liberty interest in
    [his] good-time credits and credit-earning class," specifically the drug-
    education class from which you removed him when you placed him in the SHU on
    Monday, December 9th, 2019, Scruggs v. Jordan, 485 F.3d 934, 937 (7th Cir. 2007).
         Response:
          Request Number 18: Admit that after years of offering no such drug-
    education classes in the FCI Terre Haute CMU,'you only offered the
    aforementioned drug-education class there after the petitioner wrote to
    Senate Minority Leader Charles Schumer (D-NY) and reported the lack of such
    programming in his unit.
          Response:
         Request Number 19: Admit that Discipline Hearing Officer (DHO) Jason
    Bradley, as part-of your ongoing RICO scheme, falsified and continues to


                                   - Page 3 of 8 -
                                 - Page 21 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 6 of 10 PageID #: 448


   falsify federal records in Federal Bureau of Prisons discipline cases,
   including those of the petitioner.
        Response:
          Request Number 20: Admit that you and each of the entities to whom the
   demand is addressed separately and severly ·through your intentional and
   individual failures to· perform.your- statutorily-mandated duties required by
   D.C. Code § 16-1905 have created a debt obligation to the petitioner that
   began accruing on Friday, December 6th, 2019, and continues to increase at the
   stat1.:1torily-mandated rate -while the demand remains unsatisfied.      1
                                                                              •



        Response:
        Request Number 21: Admit that you along with your parties in privity to
   whom the demand -ts addressed stipulate to compulsory and binding arbitration
   pursuant to the Federal Arbitration Act as evidenced by 9 U.S.C. § 1 et seq.,
   and the laws of the states of California, Indiana, New Jersey, Pennsylvania,
   and Nevada, as well as the laws of The District of Columbia of all past,
   present, and future controversies, claims, disputes, and other issues arising
   from the demand with the sole exception of the instant habeas petition.
        Response:
        Request Number 22: Admit that you along with your parties in privity to
   whom the demand is addressed stipulate that any and all arbitration arising
   from the demand will be conducted under the rules of JAMS, an arbitration
   agency.
        Response:
         Request Number 23: Admit that you along with your parties in privity to
    whom the demand is addressed stipulate that any and all arbitration arising
    from the demand shall be subject to the parties giving three (3) days notice.
         Response:
         Request Number 24: Admit that you along with your parties in privity to
    whom the demand is addressed stipulate that any judgment(s) or award(s)
    rendered by the arbitrator(s) and arising from the demand may be entered into
    any court having jurisdiction thereof for execution and enforcement.
         Response:
         Request Number 25: Admit that you along with your parties··in privity to
    whom the demand is addressed stipulate that any and all costs and fees,
    including any pre-award expenses and fees of any kind whatsoever that are
    associated with any arbitration arising from the demand, whether for monetary
    or non-monetary claims, shall be borne solely by the party or parties who
    refused, neglected, or failed to comply with the demand, thus compelling
    an arbitration resolution.
         Response:




                                   - Page 4 of 8 -

                                - Page 22 of 34
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 7 of 10 PageID #: 449




        Signed under oath and penalty of perjury,



         Signature                                              Date



         Printed name of signatory

                             CERTIFICATE OF SERVICE
        I, Martin S. Gottesfeld, pro se, certify that on Thursday, February 6th,
   2020, I delivered a copy of the foregoing document to Respondent B. Larrmer by:
         (1) in-hand delivery to his agent Ms. J. "Wheeler of the FCI Terre Haute
   comnunications-management unit (CMU) unit team, acting in her official
   capacity as an agent of the respondent; and
         (2) first-class U.S. mail, postage pre-paid, to 1he United States
   Attorney for 1he Southern District of Indiana on the aforementioned date or
    the first opportunity thereafter pursuant to Houston v. Lack, 487 U.S. 266
    (1988).


    by:~G-
     Martin S. Gottesfeld, pro se
         Reg. No.: 12982-104
         Federal Correctional Institution
         P.O. Box 33
         Terre Haute, IN 47808




                                     - Page 5 of 8 -
                                 - Page 23 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 8 of 10 PageID #: 450




           We cannot facilita
           keep your request for a move in mind in the




                                      -
                                          - Page 6 of 8 -
                                     - Page 24 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 9 of 10 PageID #: 451

                                                                         .                      .

                                         2.again
                                            ...n d· .Req·u·es.t, •·.I. u.nders·· . t.. a.n·. ·. d....t.hat cellt. here?
                                                       available~·May I ple~se move
                                                                                                                  49. is once
                                                         '.   ',    .,   .        :·       ,,       '
                                                               .             ,,        ,                 I




                                                                                                                                I




              'i
              ii
              We cannot facilita et
            . ~yep your request for a move in mind in the




                                       - Page 25 of 34
Case 2:20-cv-00012-JRS-MJD Document 32-3 Filed 03/27/20 Page 10 of 10 PageID #: 452


   From: Martiri s. Gottesfeld (Reg. No.: 12982-104)
   To: CMU Unit Team
   Date: Monday, February 3rd, 2Q20
   Subject: Move to cell 54?
   Salutations Unit Team,
        .I hope you'r2 well.
         If cell 54 is habitable> may I please move there? If it is
   not, then may I please move to the closest habitable and vac~nt
   cell to 54? 8r    n·
                     4. '& ~
       ·Thanks for your consideration)


       ~tesfeld




                                 - Page 1 of'1 -
                                   - Page 8 of 8 -
                                 - Page 26 of 34 -
